Title: To Thomas Jefferson from Garret Van Meter, 20 April 1781
From: Meter, Garret van
To: Jefferson, Thomas



Sir
Hampshire County 20th. April 1781

I wrote you on the 14th. Instant, to which refer, and intended to have dispatched the bearer immediatly after. Since then he has had Orders to March with the Militia lately Ordered below, but as I conceive he will be the most proper person I can get to go down, for many reasons, have therefore given him a furlough for Twenty days, before which time is expired he can return, and then join the Militia and serve his Tour. I have likewise to inform your Excellency, that the Commissioners of the Tax has sent by him for what money they judge will be wanting to pay of the draughts. From the late insurrection’s taking place, the Collectors have been in a great measure prevented from executing that duty, and therefore they (the Commissioners) cannot possibly ascertain what sum will be ultimatly wanting: but as they judged it of the greatest importance to have the Draughts ready to March without any hindrance, they thought it best to send for what money might be necessary to pay all of, and when the whole Collection is finished, they will account for, and refund the Balance (if any) to the Treasurer.
Since my letter of the 14th. was wrote, I have had no further accounts of the riotors than mentioned, but I have much reason to fear (whatever they may promise to the contrary) they will still stand in opposition, untill a sufficient force is sent against them. I have within these Twenty four Hours received authentick information that a very considerable number have assembled in another part of the County, determined to stand in opposition to every measure of Government and endeavouring to persuade every one in their neighbourhood to join them in their Treasonable and  destructive measures. For this purpose (as I am told) they swear fidelity to each other. Their principal object is to be clear of Taxes and Draughts. These things Sir are truely alarming, but I am happy in one consolation, that we have a Majority of Friends to our happy constitution, and will spare no pains nor hazard when called on, to render their Country what services in their power. It has just occured to me, that your Excellency may probably judge it expedient to order some Cavalry to be raised in this County, should such a measure be adopted. I am humbly of opinion, it might be attended with very happy consequences, and should it be so ordered, I would beg leave to recommend to your Excellency, Capt. William Vause, a very active brave officer, at present a supernumary, Mr. Solomon Vanmeter, and the bearer, Mr. Andrew Wodrow, who has also served some time as an officer in the Continental Army. All those Gentlemen have distinguished the most laudable zeal and attachment to their Country’s cause and I hope will discharge any trust reposed in them with honour and reputation. This last Gentleman’s being draughted, is a singular disadvantage to us, as he does the whole publick business of the County as a Clerk, and has always conducted himself both in his publick capacity and otherwise as a good citizen. I hope my indulgence to him untill he returns from Richmond will not be considered as any departure from Propriety, as I thought it a matter of very great importance to have the money sent up for the draughts as I am almost certain it will be impracticable to March them without they are paid off, and the great scarcity of money in the County puts it out of the power of the Divisions to compound with them.
I must observe to your Excellency, that at the time of laying of the Divisions in February last, it appeared to the Gentlemen who superintended that business, that Seven of our Militia, then in actual service in North Carolina, had enlisted for the War, and as this had happened subsequent to the passing of the Act, they were of opinion that those Seven Men should be considered as part of our Quota. Therefore only Fifty Seven have been draughted, which with the other Seven aforementioned make one more than the number required.
What ever Measures your Excellency may recommend, shall be complied with as soon as possible, and in every respect for the Interest of the publick, as far as practicable. I have the honor to be with great respect Your very Obedt. hul Servt.,

Garret Vn: Meter


